Exhibit 10.1

EXECUTION COPY

 

 

6.0% CONVERTIBLE SERIES A PREFERRED STOCK PURCHASE AGREEMENT

dated as of

May 18, 2010

between

Kennedy-Wilson Holdings, Inc.

and

Fairfax Financial Holdings Limited

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page ARTICLE 1   

DEFINITIONS AND INTERPRETATION

   1

1.1

   Defined Terms    1

1.2

   Interpretation    2 ARTICLE 2    SUMMARY OF TRANSACTIONS    3

2.1

   Sale and Purchase of Shares    3

2.2

   Purchase Price    3

2.3

   Underlying Securities    4 ARTICLE 3    CLOSING AND CLOSING CONDITIONS    4

3.1

   Time and Place of the Closing    4

3.2

   Actions at the Closing    4    3.2.1      Delivery of Initial Shares    4   
3.2.2      Payment of Initial Purchase Price    4    3.2.3      Opinions    4   
3.2.4      Officers Certificate    4    3.2.5      NYSE Supplemental Listing of
Underlying Securities    5    3.2.6      Filing of Certificate of Designation   
5    3.2.7      Registration Rights Agreement    5    3.2.8      Additional
Actions    5

3.3

   Conditions Precedent to Obligations of the Purchaser    5    3.3.1     
Performance of Closing Actions    6    3.3.2      No Material Adverse Change   
6    3.3.3      NYSE Supplemental Listing of Underlying Securities    6    3.3.4
     Filing of Certificate of Designation    6    3.3.5      Opinions of Counsel
   6    3.3.6      Officer’s Certificates    6

3.4

   Conditions Precedent to Obligations of the Company    6    3.4.1     
Securities Laws    6    3.4.2      Performance of Closing Actions    7    3.4.3
     Withholding Certificates    7

3.5

   Time and Place of the Second Closing    7

3.6

   Actions at the Second Closing    7    3.6.1      Delivery of Remaining Shares
   7    3.6.2      Payment of Remaining Purchase Price    7    3.6.3     
Opinions    7    3.6.4      Officers Certificate    8    3.6.5      Additional
Actions    8

3.7

   Conditions Precedent to Obligations of the Purchaser    8    3.7.1     
Performance of Second Closing Actions    8    3.7.2      No Material Adverse
Change    8    3.7.3      Opinions of Counsel    9

 

i



--------------------------------------------------------------------------------

   3.7.4      Officer’s Certificates    9

3.8

   Conditions Precedent to Obligations of the Company    9    3.8.1     
Performance of Closing Actions    9 ARTICLE 4    REPRESENTATIONS AND WARRANTIES
OF THE COMPANY    9

4.1

   No Registration Required    9

4.2

   No Integration of Offerings or General Solicitation    9

4.3

   Public Filings    10

4.4

   The Purchase Agreement    10

4.5

   The Shares    10

4.6

   Outstanding Capital Stock    10

4.7

   The Underlying Securities    10

4.8

   The Certificate of Designation    10

4.9

   No Convertible Stock    10

4.10

   No Material Adverse Change    10

4.11

   Independent Accountants    11

4.12

   Preparation of the Financial Statements    11

4.13

   Incorporation and Good Standing of the Company    11

4.14

   Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required    11

4.15

   No Material Actions or Proceedings    12

4.16

   Labor Matters    13

4.17

   Intellectual Property Rights    13

4.18

   All Necessary Permits, etc.    13

4.19

   Title to Properties    13

4.20

   Condition of Properties    14

4.21

   Tax Law Compliance    14

4.22

   Company Not an “Investment Company”    14

4.23

   Insurance    14

4.24

   Compliance with Sarbanes-Oxley    14

4.25

   Internal Controls    14

4.26

   Disclosure Controls and Procedures    15

4.27

   Compliance with Environmental Laws    15

4.28

   Related Party Transactions    16

4.29

   Solvency    16

4.30

   Brokers    16

4.31

   Registration Rights Agreement    16

4.32

   Company Data    17 ARTICLE 5    REPRESENTATIONS AND WARRANTIES OF PURCHASER
   17

5.1

   Representations and Warranties of Purchaser    17    5.1.1      Organization
   17    5.1.2      Authority and Power    17    5.1.3      Valid and Binding
Obligations    17    5.1.4      Securities Law Matters    18    5.1.5     
Legends    18    5.1.6      Restricted Securities    19

 

ii



--------------------------------------------------------------------------------

   5.1.7      No Public Market    19    5.1.8      Access to Information    19
   5.1.9      Reliance Upon Purchaser’s Representations    19    5.1.10     
Foreign Purchasers    19    5.1.11      Exculpation    20    5.1.12      Certain
ERISA Matters    20

5.2

   No Further Representations    20 ARTICLE 6    ADDITIONAL COVENANTS    20

6.1

   No Integration    20

6.2

   Underlying Securities    20

6.3

   Transfer Agent    20

6.4

   Available Shares of Common Stock    20

6.5

   No Restricted Resales    21

6.6

   Regulatory Filings    21

6.7

   Rating Agency    21

6.8

   DTC    21

6.09

   Stockholder Approval    21 ARTICLE 7    TERMINATION    22

7.1

   Termination    22 ARTICLE 8    MISCELLANEOUS    22

8.1

   Notices    22

8.2

   Entire Agreement; Amendments    23

8.3

   Successors and Assigns    24

8.4

   Governing Law    24

8.5

   Expenses, Etc.    24

8.6

   Captions    24

8.7

   Severability    24

8.8

   Counterparts    24

8.9

   No Waiver    24

 

iii



--------------------------------------------------------------------------------

6.0% CONVERTIBLE SERIES A PREFERRED STOCK PURCHASE AGREEMENT

THIS 6.0% CONVERTIBLE SERIES A PREFERRED STOCK PURCHASE AGREEMENT (this
“Agreement”), dated as of May 18, 2010, is entered into by and between
Kennedy-Wilson Holdings, Inc., a Delaware corporation (the “Company”), and
Fairfax Financial Holdings Limited, a corporation organized under the laws of
Canada (the “Purchaser”) (the Company and the Purchaser being sometimes
hereinafter referred to individually as a “Party” and collectively as the
“Parties”), with reference to the following:

RECITALS

The Company desires to sell, and the Purchaser desires to purchase, up to
100,000 shares of the Company’s Series A Preferred Stock, par value $0.0001 per
share and liquidation preference $1,000 per share (the “Shares”), which shall
have the rights, powers and preferences set forth in the Certificate of
Designation (as defined below), upon the terms and subject to the conditions set
forth in this Agreement and subject to the exercise by Guardian (as defined
below) of the Guardian Preemptive Right (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. Capitalized terms used in this Agreement (including in the
Preamble and the Recitals hereto) without other definition shall have the
following meanings, unless the context clearly requires otherwise:

“Affiliate” has the meaning ascribed to such term in Rule 501 under the
Securities Act.

“Agreement” means this 6.0% Convertible Series A Preferred Stock Purchase
Agreement, including all Exhibits and other attachments hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are required or authorized by law to
close.

“Certificate of Designation” means the Certificate of Designation of Series A
Preferred Stock in the form set forth as Exhibit A to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning given in the Preamble to this Agreement.

 

1



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Guardian” means The Guardian Life Insurance Company of America, a New York
corporation.

“Guardian Preemptive Deadline” means 11:59 p.m. on the date that is ten
(10) Business Days after the Closing Date.

“Guardian Preemptive Right” means the right of Guardian pursuant to that certain
Securities Purchase Agreement, dated as of October 31, 2008, by and between the
Company and Guardian, to purchase up to 8,406 Shares from the Company prior to
the Guardian Preemptive Deadline.

“Material Adverse Change” has the meaning ascribed to such term in Section 4.10
hereof.

“Material Adverse Effect” has the meaning ascribed to such term in Section 4.13
hereof.

“Party” or “Parties” has the meaning given in the Preamble to this Agreement.

“Public Filings” means, with respect to the Company, collectively, (i) the
annual report on Form 10-K for the year ended December 31, 2009, as amended by
Amendment No. 1 to the Form 10-K, (ii) the quarterly report on Form 10-Q for the
quarter ended March 31, 2010, and (iii) the current reports on Form 8-K filed by
the Company since January 1, 2010.

“Purchase Price” has the meaning given in Section 2.2.

“Purchaser” has the meaning given in the Preamble to this Agreement.

“Registration Rights Agreement” means the registration rights agreement
substantially in the form set forth as Exhibit B to this Agreement

“SEC” means the U.S. Securities and Exchange Commission, or any other Federal
agency at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

1.2 Interpretation. Except where otherwise expressly provided or unless the
context otherwise necessarily requires, in this Agreement (including in the
Recitals hereto):

(a) Reference to a given Article, Section, Subsection, clause, or Exhibit is a
reference to an Article, Section, Subsection, clause, or Exhibit of this
Agreement.

 

2



--------------------------------------------------------------------------------

(b) The terms “hereof”, “herein”, “hereto”, “hereunder” and “herewith” refer to
this Agreement as a whole.

(c) Reference to a given agreement, instrument, document or law is a reference
to that agreement, instrument, document or law as modified, amended,
supplemented and restated through the date as of which such reference is made,
and, as to any law, any successor law.

(d) Reference to a person includes its predecessors, successors and permitted
assigns.

(e) The singular includes the plural and the masculine includes the feminine,
and vice versa.

(f) “Includes” or “including” means “including, for example and without
limitation.”

(g) References to “days” means calendar days.

(h) Any item disclosed by a Party on any schedule to this Agreement shall be
deemed to be disclosed and incorporated by reference into each other schedule or
representation or warranty delivered or made by such Party in this Agreement, as
though fully set forth therein.

ARTICLE 2

SUMMARY OF TRANSACTIONS

2.1 Sale and Purchase of Shares. Subject to the terms and conditions hereof,

(a) at the Closing, (i) the Company agrees to issue and sell to the Purchaser
91,594 Shares (the “Initial Shares”), at a purchase price of $1,000.00 per
Share, and the Purchaser agrees to purchase and acquire such Shares, and
(ii) the Parties shall take or cause to be taken the other actions described in
Section 3.2.

(b) at the Second Closing the Company agrees to issue and sell to the Purchaser,
that number of additional Shares (if any) that is equal to 8,406 minus the
number of Shares (if any) purchased by Guardian pursuant to the Guardian
Preemptive Right (the “Remaining Shares”), at a purchase price of $1,000.00 per
Share, and the Purchaser agrees to purchase and acquire such Shares, and
(ii) the Parties shall take or cause to be taken the other actions described in
Section 3.6.

2.2 Purchase Price. The aggregate amount payable for the 91,594 Initial Shares
to be purchased by the Purchaser on the Closing Date is Ninety-One Million Five
Hundred Ninety-Four Thousand Dollars ($91,594,000.00) (the “Initial Purchase
Price”) and, the aggregate amount payable for the Remaining Shares, if any, to
be purchased on the Second Closing Date is $1,000 multiplied by the number of
Remaining Shares (the “Remaining Purchase Price”). The

 

3



--------------------------------------------------------------------------------

Initial Purchase Price shall be paid in immediately available funds at the
Closing in accordance with Section 3.2.2, subject to the satisfaction or waiver
of the conditions to closing contained herein. The Remaining Purchase Price (if
any) shall be paid in immediately available funds at the Second Closing in
accordance with Section 3.6.2, subject to the satisfaction or waiver of the
conditions to closing contained herein.

2.3 Underlying Securities. The Shares will be convertible into shares of common
stock of the Company, par value $0.0001 per share (“Common Stock”), in the
manner described in the Certificate of Designation. The shares of Common Stock
into which the Shares may be converted, are referred to collectively herein as
the “Underlying Securities.”

ARTICLE 3

CLOSING AND CLOSING CONDITIONS

3.1 Time and Place of the Closing. Subject to the terms and conditions hereof,
the closing of the transactions contemplated by Article 2.1(a) (the “Closing”)
shall take place at the offices of Loeb & Loeb LLP, 10100 Santa Monica Blvd.,
Suite 2200, Los Angeles, CA, 90067 on May 20, 2010, at 10:00 A.M., New York
time; provided, however, that (i) if all of the closing conditions set forth in
Sections 3.2, 3.3 and 3.4 have not been satisfied or waived on or prior to such
date then the Company and the Purchaser may mutually agree in writing to extend
the Closing to another date, and (ii) the Closing shall take place at such other
place and on such other date as the Company and Purchaser mutually agree (the
actual date of the Closing is referred to herein as the “Closing Date”).

3.2 Actions at the Closing. At the Closing, the Company and the Purchaser (as
applicable) shall take or cause to be taken the following actions (the “Closing
Actions”):

3.2.1 Delivery of Initial Shares. In exchange for the payment referenced in
Section 3.2.2 below, the Company shall deliver to the Purchaser the Initial
Shares being purchased by the Purchaser from the Company through the facilities
of the Depository Trust Company (“DTC”).

3.2.2 Payment of Initial Purchase Price. The Purchaser shall pay to the Company
by wire transfer in immediately available funds an amount equal to the Initial
Purchase Price.

3.2.3 Opinions. The Company shall cause to be delivered to the Purchaser
opinions of (i) Loeb & Loeb LLP, special counsel for the Company, dated as of
such Closing Date, the form of which is attached as Exhibit C and (ii) Kulik,
Gottesman, Mouton & Siegel LLP, general counsel for the Company, dated as of
such Closing Date, the form of which is attached as Exhibit D.

3.2.4 Officers Certificate. The Chief Executive Officer or President of the
Company and the Chief Financial Officer or Chief Accounting Officer of the
Company

 

4



--------------------------------------------------------------------------------

shall deliver to the Purchaser a written certificate executed by such officers,
dated as of the Closing Date, to the effect that:

(a) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act;

(b) for the period from and after the date of this Agreement and prior to the
Closing Date, there has not occurred any Material Adverse Change;

(c) the representations and warranties of the Company set forth in Article 4
were true and correct as of the date hereof and are true and correct as of the
Closing Date, with the same force and effect as though expressly made on and as
of the Closing Date; and

(d) the Company has complied with all the agreements and satisfied all the
conditions set forth in this Agreement required to be performed or satisfied by
it at or prior to the Closing Date.

3.2.5 NYSE Supplemental Listing of Underlying Securities. The Company shall
deliver evidence satisfactory to the Purchaser that the Underlying Securities
have been approved for supplemental listing, subject to official notice of
issuance, on the New York Stock Exchange.

3.2.6 Filing of Certificate of Designation. The Company shall cause the
Certificate of Designation to be filed with the Secretary of State of the State
of Delaware on or before the Closing Date.

3.2.7 Registration Rights Agreement. Each of the Company and the Purchaser shall
execute and deliver the Registration Rights Agreement.

3.2.8 Additional Actions. The Parties shall execute and deliver, or cause to be
executed and delivered, all other documents, and take such other actions, in
each case as shall be necessary or appropriate, to consummate the transactions
contemplated hereby, all in accordance with the provisions of this Agreement.

3.3 Conditions Precedent to Obligations of the Purchaser. The obligation of the
Purchaser to consummate the purchase of its Initial Shares at Closing shall be
subject to the accuracy of the representations and warranties on the part of the
Company set forth in Article 4 hereof as of the date hereof and as of the
Closing Date, as though then made and to the timely performance by the Company
of its covenants and other obligations hereunder, and to each of the following
additional conditions, any of which may be waived by the Purchaser in its sole
discretion:

 

5



--------------------------------------------------------------------------------

3.3.1 Performance of Closing Actions. The Company shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
Closing, including its Closing Actions.

3.3.2 No Material Adverse Change. For the period from and after the date of this
Agreement and prior to the Closing Date:

(a) there shall not have occurred any Material Adverse Change; and

(b) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act.

3.3.3 NYSE Supplemental Listing of Underlying Securities. The Underlying
Securities shall have been approved for supplemental listing, subject to
official notice of issuance, on the New York Stock Exchange.

3.3.4 Filing of Certificate of Designation. The Certificate of Designation shall
have been filed with the Secretary of State of the State of Delaware on or
before the Closing Date.

3.3.5 Opinions of Counsel. The Purchaser shall have received the opinions of
counsel listed in Section 3.2.3.

3.3.6 Officer’s Certificates. The Purchaser shall have received the officers
certificate listed in Section 3.2.4.

If any of the conditions set forth in this Section 3.3 are not satisfied or
waived at or prior to the Closing Date, the Parties hereto shall be released and
discharged from their respective obligations hereunder. The Purchaser may at its
discretion and for itself, however, waive compliance with the whole or any part
of this Section 3.3.

3.4 Conditions Precedent to Obligations of the Company. The obligation of the
Company to consummate the sale of the Initial Shares at the Closing shall be
subject to the accuracy of the representations and warranties on the part of the
Purchaser set forth in Article 5 hereof as of the date hereof and as of the
Closing Date, as though then made and to the timely performance by the Purchaser
of its covenants and other obligations hereunder, and to each of the following
additional conditions, any of which may be waived by the Company in its sole
discretion:

3.4.1 Securities Laws. The Company shall have obtained all required
authorizations, approvals, permits and qualifications (if any) or secured an
exemption therefrom under all applicable federal and state securities laws prior
to the offer and sale

 

6



--------------------------------------------------------------------------------

of the Shares, and such authorizations, approvals, permits, qualifications or
exemptions shall be effective as of the Closing.

3.4.2 Performance of Closing Actions. The Purchaser shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
Closing, including its Closing Actions.

3.4.3 Withholding Certificates. The Purchaser shall at the Closing, and
subsequently as requested by the Company, provide to the Company a duly
completed and valid IRS Form W-8 (of the type applicable to the Purchaser) or
W-9, as applicable, executed in its name or, if the Purchaser is a single-member
entity that is disregarded for U.S. federal income tax purposes, the name of its
single owner. Purchasers providing a Form W-8 (other than Form W-8ECI) are
hereby notified that the Company intends to withhold federal income tax from
payments to them at the rate required under applicable law (including any
applicable income tax treaty).

3.4.4 NYSE Supplemental Listing of Underlying Securities. The Underlying
Securities shall have been approved for supplemental listing, subject to
official notice of issuance, on the New York Stock Exchange.

3.5 Time and Place of the Second Closing. Subject to the terms and conditions
hereof, the closing of the purchase and sale of the Remaining Shares (if any)
(the “Second Closing”) shall take place at the offices of Loeb & Loeb LLP, 10100
Santa Monica Blvd., Suite 2200, Los Angeles, CA, 90067 at 10:00 A.M., New York
time on the business day after the Guardian Preemptive Deadline; provided,
however, that (i) if all of the closing conditions set forth in Sections 3.6,
3.7 and 3.8 have not been satisfied or waived on or prior to such date then the
Company and the Purchaser may mutually agree in writing to extend the Second
Closing to another date, and (ii) the Second Closing shall take place at such
other place and on such other date as the Company and Purchaser mutually agree
(the actual date of the Second Closing is referred to herein as the “Second
Closing Date”).

3.6 Actions at the Second Closing. At the Second Closing, the Company and the
Purchaser (as applicable) shall take or cause to be taken the following actions
(the “Second Closing Actions”):

3.6.1 Delivery of Remaining Shares. In exchange for the payment referenced in
Section 3.6.2 below, the Company shall deliver to the Purchaser the Remaining
Shares being purchased by the Purchaser from the Company through the facilities
of DTC.

3.6.2 Payment of Remaining Purchase Price. The Purchaser shall pay to the
Company by wire transfer in immediately available funds an amount equal to the
Remaining Purchase Price.

3.6.3 Opinions. The Company shall cause to be delivered to the Purchaser
opinions of (i) Loeb & Loeb LLP, special counsel for the Company, dated as of
such Second Closing Date, the form of which is attached as Exhibit C and
(ii) Kulik,

 

7



--------------------------------------------------------------------------------

Gottesman, Mouton & Siegel LLP, general counsel for the Company, dated as of
such Second Closing Date, the form of which is attached as Exhibit D.

3.6.4 Officers Certificate. The Chief Executive Officer or President of the
Company and the Chief Financial Officer or Chief Accounting Officer of the
Company shall deliver to the Purchaser a written certificate executed by such
officers, dated as of the Second Closing Date, to the effect that:

(a) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act;

(b) for the period from and after the date of this Agreement and prior to the
Second Closing Date, there has not occurred any Material Adverse Change; and

(c) the representations and warranties of the Company set forth in Article 4
were true and correct as of the Second Closing Date, with the same force and
effect as though expressly made on and as of the Second Closing Date.

3.6.5 Additional Actions. The Parties shall execute and deliver, or cause to be
executed and delivered, all other documents, and take such other actions, in
each case as shall be necessary or appropriate, to consummate the transactions
contemplated hereby, all in accordance with the provisions of this Agreement.

3.7 Conditions Precedent to Obligations of the Purchaser. The obligation of the
Purchaser to consummate the purchase of its Remaining Shares at Second Closing
shall be subject to the accuracy of the representations and warranties on the
part of the Company set forth in Article 4 hereof as of the date hereof and as
of the Second Closing Date, as though then made and to the timely performance by
the Company of its covenants and other obligations hereunder, and to each of the
following additional conditions, any of which may be waived by the Purchaser in
its sole discretion:

3.7.1 Performance of Second Closing Actions. The Company shall have performed
and complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
Second Closing, including its Second Closing Actions.

3.7.2 No Material Adverse Change. For the period from and after the date of this
Agreement and prior to the Second Closing Date:

(a) there shall not have occurred any Material Adverse Change; and

(b) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating

 

8



--------------------------------------------------------------------------------

accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act.

3.7.3 Opinions of Counsel. The Purchaser shall have received the opinions of
counsel listed in Section 3.6.3.

3.7.4 Officer’s Certificates. The Purchaser shall have received the officers
certificate listed in Section 3.6.4.

If any of the conditions set forth in this Section 3.7 are not satisfied or
waived at or prior to the Second Closing Date, the Parties hereto shall be
released and discharged from their respective obligations hereunder. The
Purchaser may at its discretion and for itself, however, waive compliance with
the whole or any part of this Section 3.7.

3.8 Conditions Precedent to Obligations of the Company. The obligation of the
Company to consummate the sale of the Remaining Shares at the Second Closing
shall be subject to the accuracy of the representations and warranties on the
part of the Purchaser set forth in Article 5 hereof as of the date hereof and as
of the Second Closing Date, as though then made and to the timely performance by
the Purchaser of its covenants and other obligations hereunder, and to each of
the following additional conditions, any of which may be waived by the Company
in its sole discretion:

3.8.1 Performance of Closing Actions. The Purchaser shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
Second Closing, including its Second Closing Actions.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchaser that:

4.1 No Registration Required. Subject to compliance by the Purchaser with the
representations and warranties set forth in Article 5 hereof, it is not
necessary in connection with the offer, sale and delivery of the Shares to the
Purchaser in the manner contemplated by this Agreement to register the Shares
under the Securities Act.

4.2 No Integration of Offerings or General Solicitation. None of the Company,
its Affiliates or any person acting on its or any of their behalf has, directly
or indirectly, solicited any offer to buy or offered to sell, or will, directly
or indirectly, solicit any offer to buy or offer to sell, in the United States
or to any United States citizen or resident, any security which is or would be
integrated with the sale of the Shares in a manner that would require the Shares
to be registered under the Securities Act. None of the Company, its Affiliates,
or any person acting on its or any of their behalf has engaged or will engage,
in connection with the offering of the

 

9



--------------------------------------------------------------------------------

Shares, in any form of general solicitation or general advertising within the
meaning of Rule 502 under the Securities Act.

4.3 Public Filings. The Public Filings, taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading, in light of the circumstances
under which they were made. The Public Filings, at the time they were filed with
the SEC, complied in all material respects with the requirements of the Exchange
Act.

4.4 The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

4.5 The Shares. The Shares have been duly and validly authorized by all
necessary corporate action on the part of the Company and, when issued and
delivered against payment therefor in accordance with the terms of this
Agreement and the Certificate of Designation, the Shares will be validly issued,
fully paid and non-assessable, will not be subject to any preemptive or similar
rights (except for the Guardian Preemptive Right and such rights that have been
duly waived), and will be convertible at the option of the holders thereof into
the Underlying Securities in accordance with the Certificate of Designation.

4.6 Outstanding Capital Stock. The outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock of the Company
was issued in violation of any preemptive or similar rights of any stockholder
of the Company.

4.7 The Underlying Securities. The Underlying Securities have been duly
authorized and reserved, and when issued and delivered upon conversion of the
Shares or in payment of dividends on the Shares, in the manner contemplated by
the Certificate of Designation, will be validly issued, fully paid and
non-assessable; and no preemptive or similar rights of stockholders (except for
the Guardian Preemptive Right) exist with respect to any of the Underlying
Securities.

4.8 The Certificate of Designation. The Certificate of Designation has been duly
authorized by the Company.

4.9 No Convertible Stock. Other than as disclosed in the Public Filings, there
are no outstanding securities of the Company convertible into, exchangeable for
or evidencing the right to purchase or subscribe for any shares of capital stock
of the Company and there are no outstanding or authorized options, warrants or
rights of any character obligating the Company to issue any shares of its
capital stock or any securities convertible or exchangeable into or evidencing
the right to purchase or subscribe for any shares of such stock.

4.10 No Material Adverse Change. Except as otherwise disclosed in the Public
Filings, subsequent to the filing of the Company’s quarterly report on Form 10-Q
for the quarter ended March 31, 2010, there has been no material adverse change,
or any development that could reasonably be expected to result in a material
adverse change, in the condition, financial or otherwise, or in the earnings,
business, properties, operations or prospects (other than as a result of
developments affecting the industries in which the Company participates
generally), whether

 

10



--------------------------------------------------------------------------------

or not arising from transactions in the ordinary course of business, of the
Company and its subsidiaries, considered as one entity (a “Material Adverse
Change”); (ii) the Company and its subsidiaries, considered as one entity, have
not incurred any material liability or obligation, indirect, direct or
contingent, nor entered into any material transaction or agreement; and
(iii) there has been no cash dividend or distribution of any kind declared, paid
or made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

4.11 Independent Accountants. KPMG LLP, who have expressed their opinion with
respect to certain of the financial statements included in the Public Filings,
are independent registered public accountants with respect to the Company as
required by the Securities Act and the Exchange Act.

4.12 Preparation of the Financial Statements. The consolidated financial
statements of the Company included in the Public Filings present fairly the
consolidated financial position of the entities to which they relate as of and
at the dates indicated and the results of their operations and cash flows for
the periods specified. Such financial statements comply as to form with the
applicable accounting requirements of Regulation S-X and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto.

4.13 Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has power and authority (corporate or
otherwise) to own or lease, as the case may be, and operate its properties and
to conduct its business as described in the Public Filings and, in the case of
the Company, to enter into and perform its obligations under each of this
Agreement, the Certificate of Designation and the Shares. The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a material adverse effect on the
condition, financial or otherwise, or on the earnings, business, properties or
operations, whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, considered as one entity (a
“Material Adverse Effect”). All of the issued and outstanding shares of capital
stock, or similar equity interest, of each wholly-owned subsidiary of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim.

4.14 Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its charter or bylaws (or other applicable organizational
document), (ii) is (or, with the giving of notice or lapse of time, would be) in
default (“Default”) under any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which the Company or any
of its subsidiaries is a party or by which it or any of them may be bound, or to
which any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing

 

11



--------------------------------------------------------------------------------

Instrument”), or (iii) is in violation of any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or such subsidiary or any of its properties, as applicable, except with
respect to clauses (ii) and (iii), for such Defaults or violations as would not,
individually or in the aggregate, have a Material Adverse Effect.

The Company’s execution, delivery and performance of this Agreement, the
issuance and delivery of the Shares or the Underlying Securities, the Company’s
compliance with the Certificate of Designation and the consummation of the
transactions contemplated hereby and thereby (i) have been duly authorized by
all necessary action (corporate or otherwise) and will not result in any
violation of the charter or by laws (or other applicable organizational
document) of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
any of its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its subsidiaries or any of its or their properties, except
with respect to clauses (ii) and (iii), for such Defaults, Debt Repayment
Triggering Events or violations as would not, individually or in the aggregate,
have a Material Adverse Effect. As used herein, a “Debt Repayment Triggering
Event” means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the Company’s execution, delivery and performance of this Agreement
or the issuance and delivery of the Shares or the Underlying Securities or the
Company’s compliance with the Certificate of Designation, or the consummation of
the transactions contemplated hereby and thereby, except for such as have been
or will be obtained or made by the Company and are or will be in full force and
effect under the Securities Act, and applicable state securities or blue sky
laws within the appropriate time periods therefor.

4.15 No Material Actions or Proceedings. Except as otherwise disclosed in the
Public Filings, there are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened (i) against or affecting the
Company or any of its subsidiaries, (ii) which has as the subject thereof any
officer or director of, or property owned or leased by, the Company or any of
its subsidiaries or (iii) relating to environmental or discrimination matters,
where in any such case (A) there is a reasonable possibility that such action,
suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to have a Material Adverse Effect or
adversely affect the consummation of the transactions contemplated by this
Agreement.

 

12



--------------------------------------------------------------------------------

4.16 Labor Matters. No labor problem or dispute with the employees of the
Company or any of its subsidiaries exists or is threatened or imminent that
would reasonably be expected to have a Material Adverse Effect.

4.17 Intellectual Property Rights. The Company and its subsidiaries own,
possess, license or have other rights to use, on reasonable terms, all patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know-how and other intellectual property (collectively, the
“Intellectual Property Rights”) necessary for the conduct of the Company’s
business as now conducted or as proposed in the Public Filings to be conducted
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Except as set forth in the Public Filings, (a) no party
has been granted an exclusive license to use any portion of such Intellectual
Property Rights owned by the Company; (b) to the Company’s knowledge there is no
material infringement by third parties of any such Intellectual Property Rights
owned by or exclusively licensed to the Company; (c) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any material Intellectual Property
Rights; and (d) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company’s business as now
conducted infringes or otherwise violates any material patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any other fact which would form a reasonable basis for any such
claim.

4.18 All Necessary Permits, etc. The Company possesses such valid and current
licenses, certificates, authorizations or permits issued by the appropriate
state, federal or foreign regulatory agencies or bodies necessary to conduct its
business except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect.

4.19 Title to Properties. Each of the Company and its subsidiaries has (i) good
and marketable title to all real property owned by it and (ii) good and
marketable title to all personal property owned by it, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Public Filings or such as do not materially affect the value of the properties
of the Company and its subsidiaries, considered as one enterprise, and do not
interfere in any material respect with the use made and proposed to be made of
such properties, by the Company and its subsidiaries, considered as one
enterprise; and all of the easements, leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds or uses properties
described in the Public Filings, are in full force and effect, and neither the
Company nor any of its subsidiaries has any notice of any material claim of any
sort that has been asserted by anyone adverse to the rights of the Company or
its subsidiaries under any of the easements, leases or subleases mentioned
above, or affecting or questioning the rights of the Company or any subsidiary
thereof to the continued possession or use of the easement or leased or
subleased premises.

 

13



--------------------------------------------------------------------------------

4.20 Condition of Properties. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company, buildings and structures owned by the Company are in good operating
condition and repair and have been reasonably maintained consistent with
standards generally followed in the industry (giving due account to the age and
length of use of same, ordinary wear and tear excepted), are adequate and
suitable for their present uses and are structurally sound.

4.21 Tax Law Compliance. The Company and its consolidated subsidiaries have
filed all necessary federal, state, local and foreign income and franchise tax
returns in a timely manner and have paid all taxes required to be paid by any of
them and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except for any taxes, assessments, fines or
penalties as may be being contested in good faith and by appropriate proceedings
or where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. The Company has made appropriate provisions in the
financial statements included in the Public Filings in respect of all federal,
state and foreign income and franchise taxes for all current or prior periods as
to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined except to the extent it would not
have a Material Adverse Effect.

4.22 Company Not an “Investment Company”. The Company is not, and, after receipt
of payment for the Shares and application of the proceeds will not be, required
to register as an “investment company” within the meaning of the Investment
Company Act and will conduct its business in a manner so that it will not become
subject to the Investment Company Act.

4.23 Insurance. Each of the Company and its subsidiaries are insured by
recognized, and to the knowledge of the Company, financially sound and reputable
institutions with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of terrorism or vandalism and earthquakes. All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance, in all material respects, with the terms of such policies and
instruments; and there are no material claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such subsidiary has, in the past three years,
been refused any insurance coverage sought or applied for.

4.24 Compliance with Sarbanes-Oxley. The Company and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the SEC promulgated
thereunder).

4.25 Internal Controls. To the extent currently required under the applicable
provisions of the Sarbanes-Oxley Act, the Company maintains effective internal
control over financial reporting as defined in Rule 13a-15 under the Exchange
Act and a system of internal accounting control sufficient to provide reasonable
assurance that (A) transactions are executed

 

14



--------------------------------------------------------------------------------

in accordance with management’s general or specific authorization,
(B) transactions are recorded as necessary to permit preparation of the
Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (C) access to the Company’s assets is permitted only in accordance with
management’s general or specific authorization and (D) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

4.26 Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

4.27 Compliance with Environmental Laws. Except as otherwise disclosed in the
Public Filings: (i) neither the Company nor any of its subsidiaries is in
violation of any federal, state, local or foreign law, regulation, order, permit
or other requirement relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law, except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect; (ii) there is
no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging potential
liability for investigatory costs, cleanup costs, governmental responses costs,
natural resources damages, property damages, personal injuries, attorneys’ fees
or penalties arising out of, based on or resulting from the

 

15



--------------------------------------------------------------------------------

presence, or release into the environment, of any Material of Environmental
Concern at any location owned, leased or operated by the Company or any of its
subsidiaries, now or in the past (collectively, “Environmental Claims”), pending
or, to the Company’s knowledge, threatened against the Company or any of its
subsidiaries or any person or entity whose liability for any Environmental Claim
the Company or any of its subsidiaries has retained or assumed either
contractually or by operation of law, except as would not, individually or in
the aggregate, have a Material Adverse Effect; and (iii) to the Company’s
knowledge, there are no past, present or anticipated future actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that reasonably could result in a violation of any
Environmental Law, require expenditures to be incurred pursuant to Environmental
Law, except as would not, individually or in the aggregate, have a Material
Adverse Effect.

4.28 Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any Affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any Affiliate of the Company, on the other hand, which is
required by the Exchange Act to be disclosed in reports filed under the Exchange
Act which is not so disclosed in the Public Filings. There are no outstanding
loans, advances (except advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company or any Affiliate of the
Company to or for the benefit of any of the officers or directors of the Company
or any Affiliate of the Company or any of their respective family members.

4.29 Solvency. The Company is, and immediately after the Closing Date and
immediately after the Second Closing Date will be, Solvent. As used herein, the
term “Solvent” means, with respect to any person on a particular date, that on
such date (i) the fair market value of the assets of such person is greater than
the total amount of liabilities (including contingent liabilities) of such
person, (ii) the present fair salable value of the assets of such person is
greater than the amount that will be required to pay the probable liabilities of
such person on its debts as they become absolute and matured, (iii) such person
is able to realize upon its assets and pay its debts and other liabilities,
including contingent obligations, as they mature and (iv) such person does not
have unreasonably small capital.

4.30 Brokers. There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.

4.31 Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized and, at the Closing Date, will have been duly executed and
delivered by the Company, and will be a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and except
as rights to indemnification under the Registration Rights Agreement may be
limited by applicable law.

 

16



--------------------------------------------------------------------------------

4.32 Company Data. The information contained in Exhibit E to this Agreement and
all other materials and information provided by the Company to the Purchaser in
connection with the transactions contemplated hereby are true and complete in
all respects.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

5.1 Representations and Warranties of Purchaser. The Purchaser hereby represents
and warrants to the Company that:

5.1.1 Organization. The Purchaser is duly organized, validly existing and in
good standing under the laws of the state or jurisdiction in which it was
formed. The Purchaser is qualified to do business in all jurisdictions where it
does business, where the failure to qualify would materially and adversely
affect its ability to execute or deliver, or perform its obligations under, this
Agreement.

5.1.2 Authority and Power. The Purchaser has the requisite power and authority
to enter into this Agreement, to consummate each of the transactions and
undertakings contemplated hereby, and to perform all the terms and conditions
thereof to be performed by it. The execution, delivery and performance of this
Agreement and consummation of each of the transactions and undertakings
contemplated hereby have been duly authorized by all requisite action on its
part under the Purchaser’s constituent or governing documents and applicable
law.

5.1.3 Valid and Binding Obligations. This Agreement has been duly and validly
executed and delivered, and is enforceable against the Purchaser in accordance
with the terms thereof.

 

17



--------------------------------------------------------------------------------

5.1.4 Securities Law Matters. The offer and sale of the Shares and the
Underlying Securities to the Purchaser is being made as a private placement
pursuant to Section 4(2) of the Securities Act, Regulation S, Regulation D
thereunder, and is not being registered under the Securities Act. The Purchaser
hereby acknowledges that neither the Shares nor the Underlying Securities have
been registered under the Securities Act, or registered or qualified for sale
under any state securities laws, and cannot be resold without registration
thereunder or exemption therefrom. The Purchaser is a “Qualified Institutional
Buyer”, as such term is defined in Rule 144A of the Securities Act, or an
institutional “accredited investor,” as such term is defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D of the Securities Act, and will acquire the
Shares and Underlying Securities for its own account and not with a view to a
sale or distribution thereof in violation of the Securities Act, and the rules
and regulations thereunder, any applicable state “blue sky” laws or any other
applicable securities laws. The Purchaser has sufficient knowledge and
experience in financial and business matters to enable it to evaluate the risks
of investment in the Shares and Underlying Securities, is purchasing the Shares
with a full understanding of all of the terms, conditions and risks thereof, and
at the Closing will bear and have the ability to bear the economic risk of this
investment for an indefinite period of time. The Purchaser acknowledges that it
has been afforded an opportunity to request and to review all information
considered by the Purchaser to be necessary to make the investment decision to
enter into this Agreement and to consummate the transactions contemplated
hereby. The Purchaser understands and agrees to the terms and conditions under
which the Shares are being offered.

5.1.5 Legends. The Purchaser acknowledges that, to the extent applicable, each
certificate evidencing the Shares shall be endorsed with a legend substantially
in the form set forth below, as well as any additional legend imposed or
required by applicable securities laws:

“THIS SECURITY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY U.S. STATE, NOR IS ANY SUCH REGISTRATION CONTEMPLATED.
THIS SECURITY AND ANY SECURITY ISSUABLE UPON CONVERSION HEREOF MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY AND ANY SECURITY ISSUABLE UPON CONVERSION HEREOF MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO KENNEDY-WILSON HOLDING,
INC., OR ITS SUCCESSOR, (II) IN THE UNITED STATES TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (III) OUTSIDE OF THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (IV) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, OR

 

18



--------------------------------------------------------------------------------

(V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, IN EACH OF CASES
(I) THROUGH (V) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE
OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO ABOVE. IN ANY CASE, THE HOLDER HEREOF WILL NOT,
DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THE
SECURITIES EXCEPT AS PERMITTED UNDER THE SECURITIES ACT.”

5.1.6 Restricted Securities. The Purchaser acknowledges that the Shares and the
Underlying Securities are “restricted securities” (as such term is defined in
Rule 144 under the Securities Act) and must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available.

5.1.7 No Public Market. The Purchaser understands that no public market now
exists for the Shares, and that it is unlikely that a public market will ever
exist for the Shares.

5.1.8 Access to Information. The Purchaser acknowledges that it has been
afforded an opportunity to request and to review all information considered by
the Purchaser to be necessary to make an investment decision with respect to the
Shares. The Purchaser has received and reviewed information about the Company
and has had an opportunity to discuss the Company’s business, management and
financial affairs with its management.

5.1.9 Reliance Upon Purchaser’s Representations. The Purchaser understands and
acknowledges that: (a) neither the Shares nor the Underlying Securities have
been registered under the Securities Act; (b) its representations and warranties
contained herein are being relied upon by the Company as a basis for exemption
of the sale of the Shares under the Securities Act; (c) the offering of the
Shares pursuant to this Agreement will not be registered under the Securities
Act on the ground that the sale provided for in this Agreement and the issuance
of securities hereunder is exempt from the registration requirements of the
Securities Act; and (d) no state or federal agency has made any finding or
determination as to the fairness of the terms of the sale of the Shares or any
recommendation or endorsement thereof. If any of the representations made by the
Purchaser in connection with its purchase of Shares are no longer accurate, the
Purchaser will promptly notify the Company.

5.1.10 Foreign Purchasers. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents and
warrants that it has satisfied itself as to the full observances of the laws of
its jurisdiction in connection with any invitation to subscribe for, offer and
purchase of the Shares, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or

 

19



--------------------------------------------------------------------------------

transfer of the Shares. The Purchaser’s purchase of and continued ownership of
Shares, will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction.

5.1.11 Exculpation. The Purchaser acknowledges that it is not relying upon any
person, firm or corporation, including, without limitation, the Company, in
making its investment or decision to invest in the Company, other than the
representations and warranties of the Company contained in this Agreement.

5.1.12 Certain ERISA Matters. The Purchaser represents that the assets used to
purchase the Shares will either (a) not constitute the assets of any plan
subject to Part 4 of Title I of ERISA, Section 4975 of the Code or substantially
similar law; or (b) will constitute the assets of such a plan, but the
acquiring, holding and disposition of Shares will not constitute a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or a violation under any applicable substantially similar law.

5.2 No Further Representations. Except for the representations and warranties
expressly set forth in Article 4 of this Agreement, the Company expressly
disclaims any representations or warranties of any kind, express or implied,
relating to the Shares, the Company or the transactions contemplated hereby.

ARTICLE 6

ADDITIONAL COVENANTS

6.1 No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of the sale of the Shares by the Company to the Purchaser) the exemption
from the registration requirements of the Securities Act provided by
Section 4(2) thereof or otherwise.

6.2 Underlying Securities. The Company will use its commercially reasonable
efforts to cause the Underlying Securities to be approved for supplemental
listing on the New York Stock Exchange on or prior to the Closing Date and to
ensure that the Underlying Securities remain authorized for listing following
the Closing Date on the New York Stock Exchange or, if the Company’s Common
Stock is not listed on the New York Stock Exchange, on the U.S. national
securities exchange that the Company’s Common Stock is listed on.

6.3 Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares and the Common Stock.

6.4 Available Shares of Common Stock. The Company will reserve and keep
available at all times, free of preemptive rights, (except for the Guardian
Preemptive Right), the full number of Underlying Securities.

 

20



--------------------------------------------------------------------------------

6.5 No Restricted Resales. During the period of one year after the Second
Closing Date, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144 under the Securities Act) to resell any of the Shares
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.

6.6 Regulatory Filings. Following the Closing, in connection with the conversion
of the Shares to the extent required by applicable law, the Company and the
Purchaser shall, as promptly as reasonably practicable following the Company’s
receipt of a request from the Purchaser, (i) make any required filing with the
U.S. Federal Trade Commission (“FTC”), Department of Justice (“DOJ”) and any
other governmental entity required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), or any other applicable
law with respect to such conversion of the Shares, (ii) as promptly as
practicable make or cause their Affiliates to make any filing or notice required
under any other antitrust or competition law or other law or regulation agreed
by the parties to be applicable to such conversion of the Shares and
(iii) provide any supplemental information requested in connection with the HSR
Act or such other antitrust, competition or other laws or regulations as
promptly as practicable after such request is made. Each of the Company and the
Purchaser shall, and shall cause its Affiliates to, furnish to the other such
information and assistance as the other may reasonably request in connection
with its preparation of any filing or submission which is necessary under the
HSR Act or such other applicable law or which is otherwise requested by the FTC
or DOJ or other governmental entity and shall keep each other apprised of the
status of any communications with, and inquiries or requests for additional
information from, the FTC and DOJ or other governmental entity.

6.7 Rating Agency. The Company shall use its reasonable best efforts to cause,
as soon as possible and in any event within 120 days after the Closing Date,
either Standard & Poor’s Rating’s Services, a division of The McGraw-Hill
Companies, Inc., or Moody’s Investor Services, Inc. to make a rating on the
Shares publicly available.

6.8 DTC. The Company shall use its reasonable best efforts to facilitate the
delivery of the Shares through the facilities of DTC on the Closing Date and the
Second Closing Date, including but not limited to causing a DTC Participant to
complete and deliver to DTC an eligibility questionnaire.

6.9 Stockholder Approval. The Company shall include a proposal on its proxy
statement for its 2010 Annual Meeting of Stockholders scheduled to be held in
August 2010 to authorize the additional issuance of Common Stock upon conversion
of the Preferred Stock in excess of the number of shares that is one share fewer
than the number of shares which issuance would require stockholder approval
pursuant to Section 312.03 of the New York Stock Exchange Listed Company Manual
that may be required to be issued to the Holders pursuant to the terms of the
Preferred Stock as set forth in the Certificate of Designation.

 

21



--------------------------------------------------------------------------------

ARTICLE 7

TERMINATION

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing, only in the following manner:

(a) By mutual written agreement of the Company and the Purchaser;

(b) By the Purchaser upon written notice to the other Parties hereto if the
Closing shall not have occurred within 30 days of the date of this Agreement;
provided, that such date may be extended by the Purchaser by written notice to
the Company for a period not to exceed an additional 30 days, if the reason for
such extension is the failure to satisfy one or more conditions to the Closing
and the Purchaser reasonably believes that condition(s) to the Closing can be
satisfied by the new termination deadline. Notwithstanding the foregoing,
termination under this provision shall not be available to the Purchaser if the
Closing has not occurred solely by reason of any breach by the Purchaser under
this Agreement;

(c) By any Party upon written notice to the other Parties hereto, if, prior to
the Closing, (i) trading in securities generally on either the New York Stock
Exchange shall have been suspended or materially limited, or minimum or maximum
prices shall have been generally established on any of such stock exchanges by
the SEC or the FINRA; (ii) a general banking moratorium shall have been declared
by any federal or New York authority or a material disruption in commercial
banking or securities settlement or clearance services in the United States has
occurred; or (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Party giving notice is material and adverse and makes it
impracticable or inadvisable to proceed with the Closing or to enforce contracts
for the sale of securities.

ARTICLE 8

MISCELLANEOUS

8.1 Notices. Any notice, statement, demand, claim, offer or other written
instrument required or permitted to be given pursuant to this Agreement shall be
in writing signed by the Party giving such notice and shall be sent by
facsimile, hand messenger delivery, overnight courier service, or certified mail
(receipt requested) to the other Party at the address set forth below:

 

22



--------------------------------------------------------------------------------

  (a) If to the Company, to it at:

Kennedy-Wilson Holdings, Inc.

9701 Wilshire Blvd., Suite 700

Beverly Hills, CA 90212

Facsimile: 310-887-3410

Attention: Barry Schlesinger

with a copy to:

Loeb & Loeb LLP

10100 Santa Monica Blvd., Suite 2200

Los Angeles, CA 90067

Facsimile: 310-919-3807

Attention: Lawrence Venick, Esq.

 

  (b) If to the Purchaser, to it at:

Fairfax Financial Holdings Limited

95 Wellington Street West

Suite 800

Toronto, ON

Canada M5J 2N7

Facsimile: 416-360-4946

Attention: Paul Rivett, Vice President and Chief Legal Officer

with a copy to:

Shearman & Sterling LLP

Commerce Court West

Suite 4405

Toronto, ON

Canada M5L 1E8

Facsimile: 416-360-2958

Attention: Stephen Centa, Esq.

Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case by similar notice sent or delivered in like
manner to the other Party.

8.2 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, of the Parties with respect to the subject matter hereof. Any oral
representations or modifications concerning this instrument shall be of no force
or effect unless contained in a subsequent written modification signed by the
party to be charged. This Agreement may be amended, waived or modified only by a
written instrument executed by the Parties.

 

23



--------------------------------------------------------------------------------

8.3 Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, and shall be enforceable by, the Parties and their
respective successors and permitted assigns. Neither this Agreement, nor any
right hereunder, may be assigned by any Party without the prior written consent
of the other Party; except that consent shall not be required for an assignment
by Purchaser to any direct or indirect subsidiary of Purchaser, provided that
Purchaser shall provide written notice to the Company of any such assignment.

8.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF.

8.5 Expenses, Etc.. The Company and the Purchaser shall bear their own expenses
incurred on their behalf with respect to this Agreement and the transactions
contemplated hereby; provided, that the Company shall pay the reasonable and
documented fees and expenses of legal counsel to the Purchaser with respect to
this Agreement and the transactions contemplated hereby.

8.6 Captions. The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained herein.

8.7 Severability. The invalidity or unenforceability of any section, paragraph
or provision of this Agreement shall not affect the validity or enforceability
of any other section, paragraph or provision hereof. If any section, paragraph
or provision of this Agreement is for any reason determined to be invalid or
unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.

8.8 Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or PDF signature, each of which shall constitute an
original but all of which, taken together, shall constitute but one agreement.

8.9 No Waiver. Any failure of a Party to enforce any of the provisions of this
Agreement or to require compliance with any of its terms at any time during the
pendency of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provision.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and the Company have caused this Agreement to
be duly executed and delivered.

 

KENNEDY-WILSON HOLDINGS, INC. By:  

 

Name:   Title:   PURCHASER: FAIRFAX FINANCIAL HOLDINGS LIMITED By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATION FOR 6.0% CONVERTIBLE SERIES A PREFERRED STOCK



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF LOEB & LOEB LLP



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF KULIK, GOTTESMAN, MOUTON & SIEGEL LLP



--------------------------------------------------------------------------------

EXHIBIT E

COMPANY DATA